       Case 5:21-mj-00054-HJB Document 7 Filed 01/22/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                       §
Plaintiff,                                     §
                                               §
V.                                             § CASE NO. SA:21-MJ-00054(1)HJB
                                               §
MATTHEW CARL MAZZOCCO                          § REF: 1:21-MJ-00096
Defendant.                                     §

                              NOTICE OF APPEARANCE

TO THE HONORABLE UNITED STATES JUDGE FOR THE WESTERN
DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

Enter my appearance as Counsel in said case for Defendant, MATTHEW MAZZOCCO.

I certify that I am licensed to practice in this Honorable Court.

SIGNED this the 22nd​ ​day of January, 2021.

                                               Respectfully submitted


                                               ROBBIE L. WARD
                                               SBN: 24033435
                                               530 LEXINGTON AVE
                                               San Antonio, Texas 78215
                                               Tel: (210) 758-2200


                                                         /s/
                                               ROBBIE L. WARD
      Case 5:21-mj-00054-HJB Document 7 Filed 01/22/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

  I do hereby certify that a true and correct copy of the foregoing Notice of Appearance

was electronically filed with the Clerk of this Honorable Court using the CM/ECF system

which will send notification electronically to KELLY STEPHENSON, Assistant United

States Attorney.

SIGNED on this the 22nd day of January 2021.

                                                     /s/
                                           ROBBIE L. WARD
